Citation Nr: 0123290	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney at law


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from December 1942 to July 
1943.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) New Orleans Regional Office (RO) 
which, inter alia, denied a rating in excess of 30 percent 
for bronchial asthma and a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  In May 1997, the Board remanded the case for 
additional development of the evidence.  In September 1999, 
the Board denied an evaluation in excess of 30 percent for 
bronchial asthma and TDIU.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

While the case was pending before the Court, in September 
2000, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings.  
By October 2, 2000 Order, the Court granted the parties' 
motion, vacated the Board's September 1999 decision, and 
remanded the matter to the Board for additional action 
consistent with the September 2000 Joint Motion.


REMAND

In the September 2000 Joint Motion, the parties noted that 
"in May 1997, the Board remanded the claims for the RO to 
obtain additional information, included [sic] a VA pulmonary 
examination in which the claims file was reviewed."  The 
parties claimed that as it was "apparent" that the VA 
pulmonary examiner had not reviewed the veteran's claims 
folder in conjunction with his examination of the veteran, a 
remand under Stegall v. West, 11 Vet. App. 268 (1998), was 
warranted.

It is noted that in its September 1999 decision, the Board 
specifically found that the fact that the VA pulmonary 
examination report was negative for affirmative references to 
the veteran's claims folder did not render the examination 
report inadequate for compensation purposes as it provided 
sufficient reference to the pertinent schedular criteria.  
The Board further found that the development requested by the 
May 1997 decision had been completed.  Nonetheless, in light 
of the fact that the Court has vacated the September 1999 
Board decision and remanded the matter for action consistent 
with the September 2000 Joint Motion, the Board finds that a 
remand to the RO is again necessary.

In addition, it is noted that in April 2001, the veteran's 
attorney submitted additional medical evidence directly to 
the Board, without any indication of whether the veteran 
wished to waive his right to have such evidence considered by 
the RO in the first instance.  See 38 C.F.R. § 20.1304 
(2000).  By June 2001 letter, the Board explained these legal 
criteria to the veteran's attorney and asked him to determine 
whether to submit a waiver with respect to the evidence he 
submitted on behalf of the veteran.  By letter dated later 
that month, the veteran's attorney refused to waive the 
veteran's "right to have his claim adjudicated by the [RO] 
in the first instance."  Thus, the case must be returned to 
the RO for consideration of the new evidence. 

With respect to the remaining issue of entitlement to TDIU, 
the Board must forego adjudication of this issue while the 
increased rating claim is being developed and considered.  
The increased rating and TDIU claims are inextricably 
intertwined as adjudication of the increased rating claim may 
affect the merits and outcome of an adjudication of the TDIU 
claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Holland 
v. Brown, 6 Vet. App. 443 (1994).

While the Board regrets the additional delay, this case must 
again be REMANDED to the RO for the following actions:

1.  The RO should contact the VA Medical 
Center in Alexandria, Louisiana and 
request copies of all treatment records 
pertaining to the veteran from March 1997 
to the present.  

2.  The veteran should then be afforded a 
VA pulmonary examination to determine the 
nature and extent of his service-
connected bronchial asthma.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary 
diagnostic testing, to include a 
pulmonary function test, should be 
conducted.  Then, the examiner should be 
asked to: (A) specifically review the 
claims folder and note in the examination 
report that the claims folder was 
reviewed; (B) review the results of all 
testing and report the percentages of 
predicted values for FEV-1, FEV-1/FVC and 
the DLCO (SB) (see 38 C.F.R. § 4.97, Code 
6602);  (C) comment on the frequency of 
the veteran's asthma attacks, the 
severity of any dyspnea on exertion 
between attacks, and the type and 
frequency of any medication required for 
control of asthma, such as systemic (oral 
or parenteral) high dose corticosteroids 
or immuno-suppressive medications; and 
(D) provide an opinion as to the impact 
of the manifestations of the veteran's 
service-connected asthma on his ability 
to obtain and retain substantially 
gainful employment.  

3.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in compliance 
with this remand.  If not, remedial 
action should be taken.  Stegall, 11 Vet. 
App. at 270-71.  

4.  The RO must also review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), and 
regulatory changes implementing same (to 
be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.  

5.  Then the RO should readjudicate the 
claim of entitlement to a rating in 
excess of 30 percent for bronchial 
asthma.  The RO should also readjudicate 
the issue of entitlement to TDIU, after 
conducting any additional development 
deemed necessary.  

If the benefits sought on appeal remain denied, the veteran 
and his attorney should be provided a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


